Citation Nr: 0413859	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that granted the 
veteran's claim of entitlement to service connection for 
migraine headaches, evaluating them as 10 percent disabling 
effective March 11, 2002 (the date of the veteran's original 
service connection claim).  With respect to the 10 percent 
evaluation assigned to his service-connected migraine 
headaches, the veteran disagreed with this decision in March 
2003.  In a statement of the case issued to the veteran and 
his service representative in March 2003, the RO concluded 
that no change was warranted in the 10 percent evaluation 
assigned to the veteran's service-connected migraine 
headaches.  The veteran perfected a timely appeal with 
respect to this issue when he filed a substantive appeal (VA 
Form 9) in June 2003.  A personal hearing was held on the 
veteran's claim at the RO in August 2003.  

It is noted that, by rating decision issued in May 2003, the 
RO granted the 
veteran's claim of entitlement to service connection for 
limited motion of the temporomandibular joint, evaluating it 
as zero percent disabling (non-compensable) effective March 
11, 2002.  With respect to the zero percent disabling (non-
compensable) evaluation assigned to his service-connected 
limited motion of the temporomandibular joint, the veteran 
disagreed with this decision in August 2003.

It is also noted that, by rating decision issued in December 
2003, the RO granted the veteran's claims of entitlement to 
an initial disability rating in excess of 10 percent for 
migraine headaches, to 30 percent disabling, effective March 
11, 2002, and entitlement to an initial disability rating in 
excess of zero percent for limited motion of the 
temporomandibular joint, to 10 percent disabling, effective 
March 11, 2002.  In a statement of the case issued to the 
veteran and his service representative that same month, the 
RO concluded that no change was warranted in the 10 percent 
evaluation assigned to the veteran's service-connected 
limited motion of the temporomandibular joint.  In a 
supplemental statement of the case issued to the veteran and 
his service representative that same month, the RO concluded 
that no change was warranted in the 30 percent evaluation 
assigned to the veteran's service-connected migraine 
headaches.  As no substantive appeal has been submitted with 
respect to the issue of entitlement to an initial disability 
rating in excess of 10 percent for limited motion of the 
temporomandibular joint, this issue is not presently before 
the Board.  Accordingly, the Board has characterized the 
issue on appeal as stated on the cover page of this decision.

Because claimants are presumed to be seeking the maximum 
benefit allowed by law and regulation, and because the 
veteran is receiving less than the maximum evaluation 
available for his service-connected migraine headaches, the 
Board has concluded that the issue of entitlement to an 
initial disability rating in excess of 30 percent for 
migraine headaches remains in controversy.  Therefore, the 
Board has characterized the issue on appeal as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected migraine headaches occur, 
at most, 2 or 3 times a month.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of the propriety of the 
evaluation assigned to the veteran's service-connected 
migraine headaches arose in the March 2003 notice of 
disagreement.  In December 2003, VA's General Counsel issued 
an opinion regarding the applicability of the VCAA to an 
issue initiated in a notice of disagreement.  See VAOPGCPREC 
8-03.  In that opinion the General Counsel held that, 
although VA must notify a claimant of the evidence needed to 
substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to 
service connection for migraine headaches.  In a letter dated 
in April 2002, after the receipt of a substantially complete 
application for VA benefits and prior to the initial 
adjudication of the currently appealed claim, the RO notified 
the veteran and his service representative of what records VA 
would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claim, and the need to submit any additional evidence he had.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
veteran and his representative also were provided with a copy 
of the appealed rating decision, a statement of the case, and 
a supplemental statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to an initial 
disability rating in excess of 30 percent for migraine 
headaches.  Further, VA advised the veteran and his 
representative in a letter dated in July 2003, that the 
veteran was being scheduled for a personal hearing at the RO 
in August 2003.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to an initial 
disability rating in excess of 30 percent for migraine 
headaches poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background


Service medical records reveal complaints of headaches 
beginning in June 1989.
In November 1989, the veteran underwent an in-service 
operation on his jaw in order to correct swelling in his jaw 
and an open bite deformity.  A review of the Operation Report 
for this procedure indicates that it was successful.  It was 
noted that this procedure involved a two-piece LeFort 
osteotomy (or cutting the jaw bone to correct a maxillary 
skeletal deformity) and a graft of the cranial bone to the 
infraorbital and paranasal regions.  The pre- and post-
operative diagnoses were maxillary transverse hyperplasia (or 
swelling of the jaw) with anterior apertognathia (or an open 
bite deformity) and paranasal and infraorbital hyperplasia 
(or swelling of the nasal passages).

The veteran reported to sick call in March 1990 complaining 
of headaches for the previous 2 days with no relief from 
aspirin.  The veteran denied nausea, vomiting, blurred 
vision, numbness, tingling, or any symptoms of an upper 
respiratory infection.  He stated that his headaches were in 
the frontal region and denied any history of migraine 
headaches.  Objective examination of the veteran revealed 
that his cranial nerves II through XII were intact and his 
neurological examination was normal.  The assessment included 
tension headaches secondary to stress.

The veteran reported no history, diagnosis, or treatment of 
frequent or severe headaches at his separation physical 
examination in July 1990.  He stated that he was in good 
health at that time.  Clinical evaluation of the veteran 
revealed no pertinent results, and he was found qualified for 
separation from service.

A review of the veteran's VA treatment records for the period 
from May 2002 to September 2003 indicates that the veteran 
reported to the emergency room in May 2002 complaining of 
knee pain and swelling.  During this visit he reported having 
migraine headaches occurring about 3 times a month.  He 
stated that medication had not relieved his symptoms.  He 
also stated that his migraines were related to an in-service 
operation to correct his mouth closure.  Physical examination 
of the veteran revealed no pertinent results.  The assessment 
included migraine headaches.

During a VA outpatient evaluation in August 2002, the veteran 
noted migraine headaches.  Physical examination of the 
veteran revealed no pertinent results.  The assessment 
included migraines.

On VA (fee-based) examination in December 2002, the veteran 
complained of migraine headaches.  The veteran stated that he 
experienced his first episode of migraine headaches during 
service in 1989.  He denied any seizure activity and, after 
in-service surgery to attempt to correct an open bite, his 
headaches were still present and more painful than before the 
surgery.  In describing his headaches, the veteran reported 
that they began with a feeling of numbness and pressure 
sensation in his head and then severe pain from the back to 
the top of his head.  He also reported that his headaches 
frequently occurred while he was sleeping and awakened him 
with nausea.  Prior to receiving prescription medication for 
his migraines, he experienced 1-2 episodes per month lasting 
12-24 hours and, since receiving medication, he experienced 1 
approximately every 2 months lasting 12-24 hours.  He 
reported he had missed 4 days of work in the previous year 
due to headaches.  Physical examination of the veteran 
revealed his cranial nerves II through XII appeared grossly 
intact, intact sensation, upper extremity muscle power was 
5/5 bilaterally, he was able to walk on his heels and toes 
and tandem walk, his deep tendon reflexes were 2/4 throughout 
his upper and lower extremities, and his lower extremity 
strength was 5/5 bilaterally.  In response to specific 
questions asked by the RO, the examiner stated that the 
veteran's current migraine headaches were as likely as not 
related to in-service head surgery and reported in-service 
head trauma.  The diagnoses included recurring migraine 
headaches which began during service.

On VA outpatient noted dated in December 2002, the veteran 
complained of incapacitating headaches that were throbbing 
and most often woke him up from sleep and occasionally were 
accompanied by vomiting.  It was noted that, because the 
veteran had to return to work, the VA examiner was unable to 
complete physical examination of the veteran.  The assessment 
included chronic headaches that were not classic migraines 
but became severe enough that they might progress to a 
migraine or have "migranous features."

On VA outpatient note dated in January 2003, the veteran 
complained of severe headaches once or twice per month 
lasting 1-3 days and consisting of throbbing pain that 
started in the early morning, awakening him from sleep that 
were "so bad he can't open his eyes."  Physical examination 
of the veteran revealed that his cranial nerves II through 
XII were intact.  The assessment included migranous headaches 
with some atypical features, including awakening from sleep.  

On VA magnetic resonance imaging (MRI) scan of the veteran's 
brain in January 2003, it was noted that there might be a 
dural or surface angioma but the cerebral pattern, 
ventricles, brain stem, cerebellum, pituitary gland, orbits, 
and sinuses all were normal.  There was no evidence of 
infarction, mass, or bleeding.  The radiologist's impressions 
included possible right high parietal dural angioma and 
otherwise normal brain examination.

In his notice of disagreement filed in March 2003, the 
veteran reported having migraines 1 to 2 times per month.

On VA (fee-based) examination in April 2003, the veteran 
complained of severe headaches that were occurring more 
frequently and were more severe than in the past.  He stated 
that his headaches started at night and woke him during 
sleep, and that he was functionally impaired because the pain 
he experienced was unbearable.  He also stated that he had 
missed six days of work since January 2003 due to his chronic 
headaches.  

On his VA Form 9 filed in June 2003, the veteran stated that 
he suffered from at least 2 migraines per month.

On VA outpatient neurology consultation in July 2003, the 
veteran complained of 3-5 migraines per month that usually 
caused him to miss work.  The veteran's medical history 
included experiencing migraine headaches during service that 
were diffuse, severe, and associated with nausea and visual 
disturbance of flashing lights.  Physical examination of the 
veteran revealed normal gait and motor skills, and intact 
sensation.  The veteran's January 2003 brain MRI was noted.  
The VA examiner stated that the interpreting radiologist did 
not have the veteran's history of surgical intervention 
including a dural/bone patch from the right parietal area.  
The impressions included a history of headaches which did not 
sound consistent with migraines.

At the veteran's personal hearing held at the RO in August 
2003, he testified that he had 2 to 3 headaches per month and 
had lost 8 days of work from January to May 2003.

On VA outpatient neurology evaluation in September 2003, the 
veteran complained of receiving no clear benefit from 
prescription medication for two separate headaches.  He 
reported that he was resting well and perhaps had fewer 
headaches on awakening.  It was noted that the veteran was 
not working after orthopedic injuries/knee surgery, but he 
anticipated resuming work.  He also reported that sleep did 
not always relieve his headaches and he had experienced 2-3 
headaches in the past month.  Physical examination of the 
veteran revealed no pertinent results.  The impression was 
post-traumatic headaches.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected migraine 
headaches are more disabling than currently, and initially, 
evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal involving a 
denial of an increased rating requested by the veteran.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant 
and adequate medical data of record that falls within the 
scope of the increased rating claim should be addressed).  
However, where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected migraine headaches are 
evaluated as 30 percent disabling effective March 11, 2002 
(the date of the veteran's original service connection claim) 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  An 
evaluation of 30 percent disabling is available under 
Diagnostic Code 8100 where the veteran's migraine headaches 
are manifested by characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  The maximum evaluation of 50 percent disabling is 
available where the veteran's migraine headaches are 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence shows that the veteran's 
migraine headaches more nearly approximate the criteria for a 
30 percent rating.  The evidence of record on this claim 
fails to show that the veteran's service-connected migraine 
headaches are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability such that he is entitled to an 
initial disability rating in excess of 30 percent.  

The evidence of record shows that for the period from May 
2002 through December 2002, the veteran reported having from 
1 to 2 headaches every 2 months to having 1 to 3 headaches 
per month, which last from 12 to 24 hours.  At the December 
2002 examination he reported having lost 4 days of work over 
the past year.  In January 2003 the veteran reported having 
headaches 1 to 2 times per month which last for 1 to 3 days.  
Ambulatory care clinic visits in February and April 2003 did 
not 
reveal specific complaints related to his headaches.  During 
an April 2003 VA examination he noted that he had missed 6 
days of work since January.  In his June 2003 VA Form 9 he 
reported having at least 2 migraines a month.  In July 2003 
he advised a VA neurologist that he had 3 to 5 headaches per 
month, although this report is inconsistent with all of the 
other evidence of record, which fails to show headaches in 
excess of 3 times per month.  This is further supported by 
the hearing testimony given just one month later showing 
complaints of headaches occurring 2 to 3 times per month.  
Furthermore, in September 2003, he reported that he had 
experienced 2 to 3 headaches in the past month.  

As a whole, the evidence of record reveals that the veteran's 
migraine headaches occur 1 to 3 times per month, last 
anywhere from 12 hours to 3 days, and occasionally cause the 
veteran to miss work.  However, the veteran's hearing 
testimony indicated that he usually awoke with the headache, 
took medication that relieved the pressure in 2 to 3 hours, 
and that the headache would just wear off, sometimes taking a 
day or so before it went away completely.  While the evidence 
does appear to show some worsening between the effective date 
of service connection and the most recent evidence, none of 
the evidence establishes that the veteran's migraines 
constitute very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
Specifically, the evidence suggests that from January to May 
2003, the veteran lost approximately 8 days of work 
presumably due to headaches, although the veteran was seen 
for knee and other complaints at the outpatient clinic in 
May.  The Board does not find that missing an average of 
approximately 1.6 work days per month constitutes severe 
economic inadaptability.  

The Board notes that the veteran's symptomatology falls 
between the 30 percent and 50 percent rating.  However, for 
the reasons set forth above, the Board finds that the 
objective medical evidence does not show symptomatology which 
more closely approximates the criteria for the 50 percent 
evaluation.  Thus, the Board concludes that the veteran is 
not entitled to an initial disability rating in excess of 30 
percent for service-connected migraine headaches.  See 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2003).

The Board also finds that the 30 percent evaluation assigned 
to the veteran's service-connected migraine headaches 
reflects the most disabling that they have been since he 
filed his claim, which is the beginning of the appeals 
period.  Therefore, the Board determines that additional 
consideration of staged ratings is not warranted.  See 
Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected migraine headaches 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show the veteran's service-connected 
migraine headaches interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his migraine headaches.  
Further, as noted above, the Board does not find that missing 
approximately 1.6 days of work per month constitutes marked 
interfere with employment.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning an initial 
disability rating in excess of 30 percent to the veteran's 
service-connected migraine headaches.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to an initial disability rating in excess of 30 
percent for migraine headaches.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



